PER CURIAM.
The order revoking appellant’s community control, based on unlawful entry into an occupied building, is affirmed. Terrell v. State, 480 So.2d 248 (Fla. 4th DCA 1985); May v. State, 472 So.2d 890 (Fla. 4th DCA 1985). However, we strike from the order the recital that appellant failed to pay restitution, costs of supervision and payments to the public defender. The record demonstrates that no evidence was presented on these additional violations and that these grounds were not relied upon by the trial court. See May at 890.
AFFIRMED as modified.
UPCHURCH, C.J., and DAUKSCH and COBB, JJ., concur.